PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Partovi et al.
Application No. 15/784,124
Filed: October 14, 2017
For: DISTRIBUTED CHARGING OF MOBILE DEVICES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 28, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 13, 2018, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 14, 2018.  A Notice of Abandonment was mailed January 29, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response, (2) the petition fee of $1000, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art unit 2859 or appropriate action in the normal course of business on the reply received April 28, 2020.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET